Citation Nr: 0709543	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to October 1975.  This appeal is from a February 
2004 rating decision of the Cheyenne, Wyoming, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In a written statement dated in February 2004, the veteran 
reported that he was awarded disability benefits from the 
Social Security Administration (SSA).  The medical records 
considered in conjunction with the SSA determination are 
constructively of record, but have not been secured.  Such 
records may contain information pertinent to the instant 
claim; VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The veteran contends that he has PTSD as a result of a sexual 
assault during service.  Service connection for PTSD 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Here, 
there is evidence, among other psychiatric diagnoses in the 
record, of a diagnosis of PTSD based on the veteran's 
unverified account of personal assault.

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o). See also 38 C.F.R. § 3.304(f)(3) (2004); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

In January 2004, the RO informed the veteran of the need for 
alternative evidence supporting his claim of inservice 
assault and sent him a questionnaire requesting details 
regarding the alleged stressor.  He indicated in writing that 
he would not complete the questionnaire, preferring to rest 
his claim on the medical evidence of record.  

As his claim for PTSD is dependent on establishing an 
inservice stressor, the veteran is advised that 38 C.F.R. § 
3.158(a) provides that where evidence requested in connection 
with an original claim is not furnished within one year of 
the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's application 
for SSA disability benefits.

2.  The RO should provide the veteran 
another opportunity to complete a PTSD 
questionnaire; in conjunction with this 
development the veteran should again be 
advised of the provisions of 38 C.F.R. 
§ 3.158.

3.  If the veteran completes the 
questionnaire, the RO should undertake any 
further development suggested by the 
information obtained, to include stressor 
verification.  If a stressor is verified, 
a psychiatric examination to determine 
whether the veteran has PTSD based on such 
stressor should be ordered.  The examiner 
should be advised of the stressor found 
verified.

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


